
	

114 S3187 IS: Mandate Oil Spill Investigations and Emergency Rules (MOSIER) Act of 2016
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3187
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2016
			Mr. Merkley (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To increase the authorization of  the National Transportation Safety Board through fiscal year
			 2020, to require the
			 NTSB to investigate major oil and other hazardous materials derailments,
			 to expand the Secretary of Transportation’s emergency order authority, and
			 to require the Secretary of Transportation to establish a
			 volatility standard for crude oil transported by rail.
	
	
		1.Short title
 This Act may be cited as the Mandate Oil Spill Investigations and Emergency Rules (MOSIER) Act of 2016.
 2.Reauthorization of the National Transportation Safety BoardSection 1118(a) of title 49, United States Code, is amended to read as follows:  (a)In general (1)AmountsThere are authorized to be appropriated $108,000,000 for each of the fiscal years 2018 through 2020 to carry out this chapter.
 (2)Availability of fundsAmounts appropriated pursuant to paragraph (1) shall remain available until expended. (3)Limitation on use of fundsOf the amounts appropriated pursuant to paragraph (1), $2,000,000 shall be dedicated to the costs associated with carrying out railroad accident investigations and investigations of significant railroad incidents..
 3.Mandatory NTSB investigations for major oil and other hazardous materials derailmentsSection 1131(a)(1)(C) of title 49, United States Code, is amended by striking , or that involves a passenger train and inserting or involves a passenger train or a significant release of hazardous materials into the environment within a close proximity to communities, personal property, or critical landscapes;.
 4.Expanded emergency order authoritySection 20104(a) of title 49, United States Code, is amended to read as follows:  (a)Ordering restrictions and prohibitionsIf the Secretary of Transportation, through incident, testing, inspection, investigation, or research carried out under this part, determines that an unsafe condition, practice, or occurrence, or a combination of unsafe conditions, occurrences, and practices, causes (or has the potential to cause) an emergency or reoccurring situation involving a hazard of death, personal injury, or significant harm to the environment, the Secretary may immediately order such restrictions, prohibitions, or moratoriums without regard to section 20103(e) that may be necessary to abate the situation or prevent accidents of a similar nature or result..
		5.Volatility standard for crude oil transported by rail
 (a)In generalSubchapter II of chapter 201 of title 49, United States Code, is amended by inserting after section 20153 the following:
				
					20154.Maximum crude oil volatility standard
 Not later than 9 months after the date of the enactment of the Mandate Oil Spill Investigations and Emergency Rules (MOSIER) Act of 2016, the Secretary of Transportation, in consultation with the Secretary of Energy, shall establish and enforce a national standard for the maximum volatility of crude oil to be permitted to be shipped by rail based on the safest practicable standard..
 (b)Clerical amendmentThe table of sections for chapter 201 of title 49, United States Code, is amended by inserting after the item relating to section 20153 the following:
				20154. Maximum crude oil volatility standard..
			
